Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 04, 2022

The Court of Appeals hereby passes the following order:

A22A1048. WHITE v. AMBA 2, LLC.

      After this case was docketed by this court on February 25, 2022, we granted
the appellant an extension until April 15, 2022, in which to file her brief and
enumerations of error. As of the date of this order, the appellant still has not filed a
brief and enumeration of errors. Accordingly, this appeal is hereby DISMISSED as
abandoned pursuant to Court of Appeals Rules 13 and 23. The appellee’s motion to
dismiss the appeal is DENIED AS MOOT.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/04/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.